189 Mich. App. 207 (1991)
472 N.W.2d 49
GENERAL MOTORS CORPORATION
v.
DEPARTMENT OF NATURAL RESOURCES
Docket No. 120389.
Michigan Court of Appeals.
Decided May 7, 1991, at 9:25 A.M.
Dykema Gossett (by David L. Tripp and John B. Curcio), and Michael G. Cooke, for the petitioner.
Frank J. Kelley, Attorney General, Gay Secor Hardy, Solicitor General, and Stewart H. Freeman *208 and Steven E. Chester, Assistant Attorneys General, for the respondent.
Before: NEFF, P.J., and SHEPHERD and McDONALD, JJ.
PER CURIAM.
Petitioner appeals as of right from an order of the circuit court dismissing its claim of appeal. We affirm.
I
Petitioner operates a hazardous waste storage facility which is classified as "an interim status facility." Pursuant to federal regulation, all interim status hazardous waste facilities must have a permit or close by November 8, 1992. Respondent requested that petitioner submit either an application for issuance of a permit or a closure plan for its hazardous waste storage area. In lieu of submitting an application for issuance of a permit, petitioner submitted a closure plan to respondent.
Respondent thereafter notified petitioner that its closure plan did not meet federal and state regulations. Petitioner submitted a revised closure plan. The director of the Department of Natural Resources thereafter sent a letter to petitioner indicating that the revised closure plan, as modified, met state and federal requirements and was approved.
Petitioner later filed with respondent a petition for a contested case hearing. Respondent requested advice from the Attorney General's office regarding whether petitioner was entitled to a contested case hearing. On the basis of an assistant attorney general's recommendation, respondent's acting director sent a letter to petitioner denying its petition for a contested case hearing.
*209 Petitioner filed a claim of appeal in the circuit court. The circuit court dismissed the case for lack of subject-matter jurisdiction, and petitioner's motion for reconsideration was denied.
II
Petitioner contends that the trial court erred in dismissing its claim because it was entitled to a contested case hearing. Respondent contends that the only avenue for review for petitioner was under § 631 of the Revised Judicature Act, MCL 600.631; MSA 27A.631, because the Administrative Procedures Act, MCL 24.201 et seq.; MSA 3.560(101) et seq., was inapplicable. Respondent further argues that petitioner is not entitled to a contested case hearing under the APA and that the trial court properly dismissed the appeal for lack of subject-matter jurisdiction.
Petitioner contends that its operation of an interim status hazardous waste storage facility and its subsequent submission of a closure plan were sufficient to establish that the facility was operating under a permit or license. Petitioner claims that respondent's approval of its closure plan with stipulations constituted a modification of a permit or license for purposes of the APA and entitled petitioner to a contested case hearing. Respondent contends that the facility's interim status is not the equivalent of a permit or license, but is merely a statutorily conferred grandfather provision which allows treatment, storage, or disposal facilities to continue operation until permits are issued.
Petitioner contends that, pursuant to § 92 of the APA, MCL 24.292; MSA 3.560(192), it is entitled to a contested case hearing. However, § 92 of the APA applies only to licensees, i.e., those already possessing a license. The issue to be resolved therefore is *210 whether interim status is tantamount to a license for purposes of § 92.
There is no Michigan case law on the issue whether interim status is equivalent to a license. However, federal cases interpreting the Resource Conservation and Recovery Act, 42 USC 6901 et seq., have specifically held that interim status is not equivalent to a permit. Vineland Chemical Co, Inc v United States Environmental Protection Agency, 810 F2d 402, 406 (CA 3, 1987); Sanders Lead Co, Inc v Thomas, 813 F2d 1190 (CA 11, 1987); Northside Sanitary Landfill, Inc v Thomas, 804 F2d 371, 384 (CA 7, 1986); Hempstead Co & Nevada Co Project v United States Environmental Protection Agency, 700 F2d 459, 462 (CA 8, 1983). We find the reasoning employed in these cases persuasive and are unconvinced that petitioner's interim status was tantamount to a license. Interim status is merely a statutorily conferred grandfather provision which allows a facility to continue operations until a permit is issued. Id., p 461. Because petitioner's interim status did not constitute a license, petitioner is not entitled to a contested case hearing under § 92 of the APA.
In light of our finding that petitioner was not entitled to a contested case hearing, we need not address petitioner's remaining issues, one of which was specifically withdrawn by petitioner.
Affirmed.